DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17270927 filed on February 24th, 2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 02/24/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-2, 5-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

8.	Regarding independent claim 1: Van Der Zwan disclosed a compliant printhead locating apparatus for a print module, comprising:
 	(a) a printing apparatus ([0042], line 1; also see Fig. 1, reference 1) having a printing platform ([0042], line 3; also see Fig. 1, reference 5) over which a movable print module may extend ([0042], lines 2-3; also see Fig. 1, references 4), said print module constituting a self-contained printing unit having its own fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2); 
 	(b) said printing apparatus and said print module having a cooperative guidance and positioning mechanism for accurately guiding and positioning said printhead assembly into a precise location over said printing platform ([0047], lines 1-2; [0049], lines 1-2 and [0051], lines 1-5); and 
 	(c) said printhead assembly being flexibly mounted to a remainder of said print module by a separate coupling device which facilitates flexible compliant self-aligning movement of said printhead assembly in multiple directions about a center of said coupling device ([0047], lines 1-2 for alignment in the transverse direction 8; [0049], lines 1-2 for alignment in the vertical direction 16; and [0051], lines 1-5 for alignment in the running direction 7).

9.	Regarding claim 2: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1, wherein said coupling device for said printhead assembly, in tandem with said guidance and positioning mechanism, facilitate self-centering of said printhead assembly over said printing platform (Fig. 1, references 12, 30, 31, 40 and 41).

10.	Regarding claim 5: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1, wherein said printing assembly includes a printbar which carries an array of printheads ([0068], lines 1-3; also see Fig. 7 which shows the array of print heads 62 in the underside of the head module 4), and said coupling device is comprised of a set of flexible mounting fixtures mounted on opposite end portions of said printbar (Fig. 1 shows the positioning blocks 40 and 41 on opposite end portions of said printbar 4).

11.	Regarding claim 6: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 5, wherein said flexible mounting fixtures connect said printbar to a movable subassembly within said printing module (see Fig. 6).

12.	Regarding claim 7: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1, wherein said printing module incorporates a subassembly which is movable within said printing module, and said printhead assembly is flexibly mounted via said coupling device to said subassembly (see Fig. 6).

13.	Regarding claim 8: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 7, wherein said movable subassembly carries said functional fluid supply and said printhead drive electronics of said printing module ([0010], lines 1-2).

14.	Regarding claim 9: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1, wherein said coupling device is comprised of a remote center compliance device capable of flexible compliant movement in all directions about a center of said coupling device (Fig. 2, reference 46; also see Fig. 1, reference 47).

15.	Regarding claim 11: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1, including a plurality of movable printing modules positionable adjacent one another over said printing platform (Fig. 1, references 4), wherein each of said printing modules includes a separate said coupling device which provides flexible compliant movement of its respective said printhead assembly in multiple directions relative to said remainder of said printing module (Fig. 1, references 12, 30, 31, 40 and 41 corresponding to each printing module 4).

16.	Claim 19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

17.	Regarding independent claim 19: Van Der Zwan disclosed a compliant printhead locating apparatus for a print module, comprising:
 	(a) a printing apparatus ([0042], line 1; also see Fig. 1, reference 1) having a printing platform ([0042], line 3; also see Fig. 1, reference 5) over which a plurality of movable print modules may extend ([0042], lines 2-3; also see Fig. 1, references 4), each of said print modules constituting a self-contained printing unit having its own single-source fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2);
 	(b) said printing apparatus and each of said print modules having a separate cooperative guidance and positioning mechanism for accurately guiding and positioning said printhead assembly of each of said printing modules into a precise location over said printing platform ([0047], lines 1-2; [0049], lines 1-2 and [0051], lines 1-5); 
 	(c) each of said printing modules including a movable subassembly contained therein upon which said fluid supply, printhead drive electronics and printhead assembly is carried ([0010], lines 1-2; also see Fig. 1, reference 4); and
 	(d) said printhead assembly of each of said printing modules being flexibly mounted to a remainder of its associated said 23AMENDED SHEET - IPEA/USPCT/US19/48861 16 June 2020 (16.06.2020) PCT1US20191048861 07.12.2020subassembly by a separate coupling device which facilitates flexible compliant self-aligning movement of said printhead assembly in multiple directions about a center of said coupling device ([0047], lines 1-2 for alignment in the transverse direction 8; [0049], lines 1-2 for alignment in the vertical direction 16; and [0051], lines 1-5 for alignment in the running direction 7).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Zwan (US Pub. Nº 2013/0100207), in view of LI et al. (US Pub. Nº 2016/0009111).

21.	Regarding claim 4: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 1.
 	Van Der Zwan is silent about wherein said coupling device incorporates a set of springs positioned to permit flexible movement and leveling of said printhead assembly in a plane substantially parallel to said printing platform.
 	LI disclosed a printhead assembly ([0052], line 1; also see Fig. 6, reference 36) coupled to a support module (Fig. 6, reference 59) through a coupling device (see Fig. 6), wherein the coupling device incorporates a set of springs positioned to permit flexible movement and leveling of said printhead assembly in a plane substantially parallel to said printing platform ([0052], lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI with those of Van Der Zwan by incorporating a set of springs in the coupling device in order to ensure tolerance in the printhead printing position as disclosed by Li in paragraph [0052].

22.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Zwan (US Pub. Nº 2013/0100207), in view of LI et al. (US Pub. Nº 2016/0009111).

23.	Regarding claim 20: Van Der Zwan disclosed the compliant printhead locating apparatus of Claim 19.
 	Van Der Zwan is silent about wherein said coupling device for each said printhead assembly incorporates a set of springs positioned to permit flexible movement and leveling of said printhead assembly in a plane substantially parallel to said printing platform.
 	LI disclosed a printhead assembly ([0052], line 1; also see Fig. 6, reference 36) coupled to a support module (Fig. 6, reference 59) through a coupling device (see Fig. 6), wherein the coupling device incorporates a set of springs positioned to permit flexible movement and leveling of said printhead assembly in a plane substantially parallel to said printing platform ([0052], lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI with those of Van Der Zwan by incorporating a set of springs in the coupling device in order to ensure tolerance in the printhead printing position as disclosed by Li in paragraph [0052].

Allowable Subject Matter
24.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

25.	Claims 12-18 are allowed.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

27.	U.S. Patent application publication number 2017/0282614 to Lutz et al. also disclosed a similar invention in Fig. 1.

28.	U.S. Patent application publication number 2011/0149000 to Albertalli et al. also disclosed a similar invention in Figs. 1 and 4.

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853